Citation Nr: 0500834	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1995 to September 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for bronchial 
asthma and hypertension. 

The issue of service connection for bronchial asthma is being 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Hypertension was not present during service or in the 
first postservice year, nor does the competent medical 
evidence relate hypertension to active service.


CONCLUSION OF LAW

Hypertension was not incurred in service and may not be 
presumed incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate her claim for service 
connection for hypertension in the July 2002 rating decision, 
an October 2002 statement of the case (SOC), January and 
November 2003 supplemental statements of the case (SSOC), and 
a July 2004 letter.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2002 
SOC and the July 2004 letter VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as she provided enough information about these records, 
VA would assist in obtaining them, but noted that she had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told her that it would assist her by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on her claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the July 2004 letter.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including VA 
outpatient treatment records, and the veteran has not 
identified any additional records not already obtained.  She 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge, which she declined.  VA provided 
examinations to the veteran in January 2003.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claims for service connection for hypertension.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims for service 
connection were received by the RO in April 2002, and 
initially decided by the RO in July 2002.  Only after this 
initial rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for 
hypertension, as well as what information and evidence must 
be submitted by the claimant, and what information and 
evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above.  Over five 
months have passed since the July 2004 VCAA letter and the 
veteran has not indicated that there is any unobtained 
evidence which could substantiate her claim.  The Board 
therefore concludes that the failure to provide a pre-AOJ 
initial adjudication notification letter constitutes harmless 
error.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issues of 
entitlement to service connection for hypertension.  There 
would be no possible benefit to remanding the claim, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Factual Background

The service medical records appear to be complete.  An 
echocardiogram in 1998 was completely negative.  There is no 
notation, complaint or diagnosis of hypertension shown in 
service.   

In a February 2000 general VA examination, she denied any 
hypertension.  Her blood pressure was 100/70 in two readings.  
Examination of the heart revealed normal rhythm with no 
murmurs, no friction rub, and no extra systoles.  Other than 
rhinitis, asthma and herpes, the examination was noted as 
normal.  

A January 2002 VA outpatient treatment record noted 
hypertension with blood pressure reading 137/91.

In a January 2003 VA examination, the veteran indicated that 
she was diagnosed with hypertension five or six months ago 
and had been on medication since then.  The diagnosis was 
hypertension, well controlled without any hypertensive 
complications.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection for hypertension may be granted if 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Initially, service connection is not warranted for 
hypertension because there is no competent evidence that 
hypertension existed during service or in the first 
postservice year.  The medical records confirm that the 
veteran's hypertension was first diagnosed in May 2002, over 
2 years following her discharge from service.  Additionally, 
this is too remote to be causally linked to service and there 
is no competent evidence providing any link to service or to 
any incident of service.  38 C.F.R. § 3.303(d).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that her hypertension 
was incurred in service or to link her hypertension to any 
incident of service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no evidence to show that the veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of her hypertension.

The preponderance of the evidence is against the claim for 
service connection for hypertension.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for hypertension is denied.


REMAND

The veteran is seeking service connection for bronchial 
asthma.  Asthma was not noted on examination at entry into 
service in April 1995, and the veteran denied asthma on her 
report of medical history.  She was treated numerous times in 
service for sinusitis, allergic rhinitis and upper 
respiratory infection.  In November 1998, she was referred to 
an allergy clinic in service to rule out asthma.  She 
reported that she had asthma as a teen and even quit the 
track team secondary to problems breathing.  She denied any 
hospitalization for asthma, but used Proventil at that time 
to help.  Recently she had been treated for cough and chest 
tightness.  These were noted to be similar symptoms, though 
milder, with her other upper respiratory infections.  She 
described several triggers, and rare nocturnal symptoms 2-3 
times a week.  She had not used Proventil today.  On 
observation, she was alert in no apparent distress, and her 
lungs were clear.  Her histamine challenge was noted as 
negative.  The impression was as follows:

Though [her history] is suggestive of 
asthma one would expect the histamine 
challenge to collaborate this but this 
[patient] showed no evidence of 
hyperreactivity and denied Proventil use.  
Consider other etiologies to explain 
[symptoms] (GERD, vocal cord dysfunction, 
etc.)

There are no notations regarding asthma elsewhere in the 
service medical records.

In a February 2000 general VA examination, the veteran gave a 
history of asthma since she was 12 years of age.  She was 
currently on a Proventil inhaler on a daily basis and denied 
having to go to the emergency room or the hospital because of 
her asthma.  On physical examination, there were severely 
hypertrophic inferior turbinates bilaterally with 
seropurulent exudate in both nostrils.  Examination of her 
throat was negative.  Lungs were clear to auscultation and 
percussion.  There were no rales, no rhonchi, and no wheezes.  
Diagnosis included allergic rhinitis and bronchial asthma, 
mild.

In January 2002 , the veteran was evaluated at a VA 
outpatient allergy clinic for complaints of sinusitis, 
chronic urticaria, and asthma.  Pulmonary function tests were 
conducted which were noted to be not diagnostic of asthma or 
restrictive lung disease.  The impression included asthma 
with exacerbation, cough, gastroesophageal reflux, headache, 
chronic rhinitis, chronic sinusitis, and chronic urticaria.  

In a January 2003 VA examination, the veteran indicated that 
she had asthma as a child which improved and then in 1996, it 
returned and had been ongoing ever since.  She stated that 
she had been on medication ever since, referring to her use 
of several inhalers.  She denied hospitalization or emergency 
room treatment for her asthma.  On examination, her lungs 
were clear to auscultation and percussion.  There were no 
rales, no rhonchi and no wheezes detected.  The diagnostic 
impression was bronchial asthma by history with a history of 
childhood asthma "which is not at least as likely aggravated 
by her military service since asthma has a very common 
history of being present as a child improving only to recur 
again later in life."  The examiner noted that the veteran 
was to have pulmonary function tests which would accompany 
the report; however, these are not present.

The Board is unable to determine from the medical evidence 
whether the veteran actually has bronchial asthma, 
particularly since diagnostic pulmonary function test (PFT) 
results, which the examiner noted in the recent examination 
would accompany the report, were not associated with the 
medical evidence.  The missing PFTs should be obtained, and 
the report returned to the examiner who conducted the January 
2003 VA examination for clarification of the diagnosis of 
bronchial asthma.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the results of 
any pulmonary function testing conducted 
in conjunction with the January 2003 VA 
examination, and associate these results 
with the claims file.

2.  The report of VA examination should 
be returned to the examiner who conducted 
the January 2003 VA examination, and the 
examiner asked to state whether it is at 
least as likely as not that the veteran 
has bronchial asthma.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bronchial asthma, prepare a statement of 
the case, and return the case to the 
Board, in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


